               Case 19-12606-KBO               Doc 1527         Filed 03/03/21        Page 1 of 37




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 19-12606 (KBO)
         CELADON GROUP, INC., et al.,1                          :
                                                                :   (Jointly Administered)
         Debtors.                                               :
                                                                :   Obj. Deadline: March 17, 2021 at 4:00 p.m. (ET)
--------------------------------------------------------------- x   Hearing Date: March 25, 2021 at 11:00 a.m. (ET)


                DEBTORS’ MOTION FOR ENTRY OF AN ORDER
           (I) APPROVING PROCEDURES FOR THE DISMISSAL AND
    CLOSING OF THESE CHAPTER 11 CASES; (II) DISMISSING THE DEBTORS’
     CHAPTER 11 CASES; (III) CLOSING EACH OF THESE CHAPTER 11 CASES
    EFFECTIVE AS OF MARCH 31, 2021; AND (IV) GRANTING RELATED RELIEF

         Celadon Group, Inc. (“Celadon”) and its affiliated debtors (collectively, the “Debtors”) in

the above-captioned chapter 11 cases (these “Chapter 11 Cases”), by and through their counsel,

DLA Piper LLP (US), hereby submit this motion (this “Motion”) for entry of an order,

substantially in the form attached to this Motion as Exhibit A (the “Proposed Order”), (i)

approving procedures for the dismissal and closing (the “Dismissal Procedures”) of these Chapter

11 Cases; (ii) dismissing these Chapter 11 Cases; (iii) closing each of these Chapter 11 Cases

effective as of March 31, 2021; and (iv) granting related relief. In support of this Motion, the

Debtors respectfully state as follows:


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403);
Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779); and Vorbas,
LLC (8936). The corporate headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street,
One Celadon Drive, Indianapolis, IN 46235.



EAST\179285357.14
             Case 19-12606-KBO          Doc 1527     Filed 03/03/21      Page 2 of 37




                                PRELIMINARY STATEMENT

       1.      The Debtors commenced these Chapter 11 Cases with the objective of effectuating

the sales of substantially all of their assets, with the end-goal of developing and confirming a plan

of liquidation. The Debtors have largely realized this objective, having sold over the course of

these Chapter 11 Cases substantially all of their assets, including the going concern sales of the

Debtors’ Taylor Express and Mexican businesses, through a combination of Court-supervised

auctions and private sales. Notably, the going concern sales of the Debtors’ Mexican and Taylor

Express business have saved hundreds of jobs and preserved business relationships for vendors,

landlords and customers during some of the most tumultuous circumstances in a century.

However, despite the Debtors’ and their professionals’ best efforts, and after consultation with the

Committee, the Debtors were unable to develop a confirmable liquidating plan.

       2.      In connection with the wind down of the Debtors’ estates and the monetization of

the Debtors’ assets, in February 2020, the Debtors were able to repay their DIP Facility, which had

been extended by the Debtors’ Prepetition Term Loan Agent. As the Debtors still had a substantial

amount of assets to sell or otherwise monetize, in accordance with the Final DIP Order, as

amended, and the Approved Budget, as amended, the Prepetition Term Loan Agent approved the

Debtors’ use of Cash Collateral during the wind down of these proceedings.

       3.      To date, the Debtors’ use of such cash collateral, subject to the applicable Approved

Budget, has generated additional cash proceeds through piecemeal dispositions of assets,

settlements, and recovery of accounts receivable, such that the Debtors have paid down their

obligations under the Prepetition Term Loan Agreement by approximately $75 million. However,

there still is more than $45 million of debt under the Prepetition Term Loan Agreement

outstanding. Moreover, the remaining assets to collect are much smaller in number and amount,



                                                 2
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527      Filed 03/03/21      Page 3 of 37




the cash collateral approved for use under the Approved Budget is nearly depleted, and the Debtors

have no further access to funds to continue the administration of these Chapter 11 Cases.

       4.      Simultaneously with the filing of this Motion, the Debtors filed a motion to approve

the Settlement Agreement, by and among the Debtors, the Secured Creditors, and the Committee,

which if approved, will resolve the following remaining issues in these Chapter 11 Cases: (i) the

transfer of the Debtors’ remaining assets – the Remaining Prepetition Collateral – in exchange for

the satisfaction of the Debtors’ remaining obligations under the Prepetition Term Loan Agreement

and DIP Obligations (as defined in the Final DIP Order); (ii) the waiver of Preference Actions (as

defined below); (iii) the withdrawal with prejudice of the Committee’s Standing Motion and

waiver of challenge rights; and (iv) mutual releases in favor of the Prepetition Term Loan Agent,

DIP Agent, Lenders, Committee and the Debtors.

       5.      The value of the Debtors’ Remaining Prepetition Collateral only satisfies a portion

of the debts owed under the Prepetition Term Loan Agreement and DIP Obligations. Therefore,

even if the Court does not approve the Settlement Agreement, the Debtors will have exhausted all

available means to generate unencumbered cash proceeds for the benefit of its creditors. The

Committee, as a signatory to the Settlement Agreement, has come to the same conclusion as the

Debtors.

       6.      For these reasons, and those further set forth herein, there is no reasonable prospect

of distributions from any Debtor’s estate to any holder of unsecured claims against the Debtors.

       7.      While the Debtors have considered alternative options to conclude these Chapter

11 Cases, under the present circumstances, the Debtors have determined that a dismissal is the

most expeditious and cost-effective mechanism to wind down these Chapter 11 Cases. In reaching

this conclusion, the Debtors, as well as the Creditors Committee, determined that a dismissal will



                                                 3
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527      Filed 03/03/21     Page 4 of 37




have no negative impact on unsecured creditors because there are no remaining assets of any value

available for distribution except to the Secured Creditors, or to support the costs of administering

the bankruptcy cases.

       8.      Other than the approval of the Settlement Agreement, as of the hearing on this

Motion, the only material remaining matters anticipated to require resolution in connection with

these Chapter 11 Cases are final fee applications for the Debtors’ and the Committee’s

professionals, which will be heard concurrently with this Motion.

       9.      Accordingly, the Debtors, with the support of the DIP Agent, Secured Creditors,

and the Committee, seek to dismiss these Chapter 11 Cases and close these Chapter 11 Cases as

of March 31, 2021.

                                JURISDICTION AND VENUE

       10.     The United States Bankruptcy Court for the District of Delaware (this “Court”) has

jurisdiction over these Chapter 11 Cases, the Debtors, property of the Debtors’ estates, and this

matter under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       11.     Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to the Motion if it is determined that this Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

       12.     Venue of these Chapter 11 Cases in this District is proper under 28 U.S.C. §§ 1408

and 1409.




                                                 4
EAST\179285357.14
              Case 19-12606-KBO              Doc 1527        Filed 03/03/21        Page 5 of 37




        13.      The statutory bases for the relief requested in this Motion are sections 105(a),

305(a), 327, 330, 350(a), 554 and 1112(b) of title 11 of the United States Code (the “Bankruptcy

Code”), Rules 1017, 2002, 2016, 3022 and 6007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rules 3002-1 and 9013-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”).

                                              BACKGROUND

A.      The Commencement of these Chapter 11 Cases

        14.      On December 8, 2019 (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. Shortly after the Petition

Date, the Debtors ceased all remaining operations, except for the operations of Taylor Express and

the Mexican business.

        15.      The Debtors continue to be in possession of their assets and manage their properties

as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On

December 18, 2019, the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”) appointed an Official Committee of Unsecured Creditors in these Chapter 11 Cases (the

“Committee”). As of the date hereof, no trustee or examiner has been appointed in the Debtors’

Chapter 11 Cases.

        16.      Subject to the entry of an order (“9019 Order”) approving the Settlement

Agreement (the “Settlement Agreement”),2 by and among the Debtors, Blue Torch Finance, LLC,

in its capacity as the administrative agent (the “Prepetition Term Loan Agent”) and in its capacity




2
        Capitalized terms used but not otherwise defined in this Motion shall have the meanings ascribed to them in
Settlement Agreement.

                                                        5
EAST\179285357.14
              Case 19-12606-KBO        Doc 1527      Filed 03/03/21     Page 6 of 37




as lender (through its affiliates, BTC Holdings Fund I, LLC, BTC Holdings Fund I-B, LLC and

BTC Holdings SC Fund LLC) under the Prepetition Term Loan Agreement, Luminus Energy

Master Fund, Ltd., in its capacity as lender under the Prepetition Term Loan Agreement

(collectively with its affiliates, “Luminus”, and together with the other lenders to the Prepetition

Term Loan Agreement, the “Secured Creditors”), and the Committee (together with the Debtors,

the Prepetition Term Loan Agent, and Secured Creditors, the “Parties”, and each a “Party”), as

requested by Motion of the Debtors to Approve the Settlement Agreement By and Among the

Debtors, Secured Creditors, and the Official Committee of Unsecured Creditors (the “9019

Motion”), filed contemporaneously herewith, the Debtors will have disposed of all of their

remaining assets.

        17.    Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these Chapter 11

Cases, is set forth in detail in the Declaration of Kathryn Wouters in Support of Chapter 11 Filings

and First Day Pleadings [D.I. 3], filed with this Court on the Petition Date, which is fully

incorporated into this Motion by reference.

B.      Background Regarding the Debtors’ Prepetition Debt, the DIP Facility and the
        Debtors’ Use of Cash Collateral, the Parties’ Preference Analyses, and the
        Committee’s Challenge Rights

     i. Prepetition Debt and Prepetition Collateral

        18.    Prior to the Petition Date, Celadon, as borrower, certain of its subsidiaries, as

guarantors, the Prepetition Term Loan Agent, and the Secured Creditors entered into that certain

Second Amended and Restated Credit Agreement, dated as of July 31, 2019 (as amended, restated,

or otherwise modified from time to time, the “Prepetition Term Loan Agreement”). In connection




                                                 6
EAST\179285357.14
               Case 19-12606-KBO               Doc 1527         Filed 03/03/21         Page 7 of 37




with the Prepetition Term Loan Agreement,3 the Prepetition Term Loan Agent holds a security

interest in substantially all of the Debtors’ assets, including but not limited to the following assets,

whether then owned by or owing to, or at any time thereafter acquired: (i) accounts; (ii) cash,

currency and cash equivalents; (iii) chattel paper; (iv) commercial tort claims; (v) deposit accounts;

(vi) documents; (vii) equipment; (viii) fixtures; (ix) general intangibles; (x) goods; (xi)

instruments; (xii) intellectual property; (xiii) inventory; (xiv) investment property; (xv) letter of

credit rights; (xvi) payment intangibles; (xvii) pledged equity; (xviii) securities accounts; (xix)

software; (xx) supporting obligations; (xxi) vehicles; (xxii) books and records; and (xxiii) proceeds

of all of the foregoing (collectively, the “Prepetition Collateral”).

    ii. DIP Financing and Use of Prepetition Collateral to Finance the Administration of
        these Chapter 11 Cases

         19.      On December 9, 2019, the Debtors sought entry of interim and final orders

authorizing debtor in possession financing (the “DIP Loans” or “DIP Facility”) to provide the

Debtors with $8.25 million4 from the Prepetition Term Loan Agent as agent (the “DIP Agent”)

and the lenders from time to time party thereto (the “DIP Lenders”) and use of cash collateral in

accordance with an agreed budget (the “Approved Budget”) in order that the Debtors would have

sufficient liquidity to allow the Debtors successfully to administer the liquidation of their assets

and the wind down of these Chapter 11 Cases. Without such funding and use of cash collateral

the Debtors would not have been able to pursue and ultimately consummate the Sales (as defined

below), recover outstanding receivables, and otherwise defend litigation.


3
         For the sake of clarity, the security interests described in this paragraph were granted under the terms of that
certain Security and Pledge Agreement, dated as of December 12, 2014 (as amended on May 1, 2017, March 30, 2018,
and July 31, 2019), among Celadon, as the borrower under the Prepetition Term Loan Agreement, and certain of its
Debtor subsidiaries, as guarantors, and the Prepetition Term Loan Agent.
4
         As amended by the First Material DIP Amendment [D.I. 72] to be $11.25 million.


                                                           7
EAST\179285357.14
             Case 19-12606-KBO          Doc 1527       Filed 03/03/21     Page 8 of 37




       20.     On January 7, 2020, the Court entered that certain Final Order Pursuant to 11

U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior

Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority

Administrative Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)

Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay; and (V) Granting

Related Relief [D.I. 230] (as amended from time to time, the “Final DIP Order”).

       21.     The DIP Loans were secured by priming, first priority liens and security interests,

subject to a Carve-Out (as defined in the Final DIP Order) for payment of professional fees, in the

following collateral (the “DIP Collateral”): (i) the Prepetition Collateral, and (ii) any assets of the

Debtors that, as of the Petition Date, were not otherwise subject to a valid, perfected, enforceable,

and unavoidable security interest, subject to certain limitations. Subject to the Carve-Out for

professionals’ fees, the DIP Agent and DIP Lender also received DIP superpriority claims for any

unpaid obligations under the DIP Loans.

       22.     In the Final DIP Order, subject to the Carve-Out for professional fees, among other

things, the Secured Creditors were also granted as adequate protection for any diminution in value

of their collateral valid and perfected postpetition replacement security interests in and liens upon

the DIP Collateral (the “Prepetition Term Loan Adequate Protection Liens”).

       23.     In the Final DIP Order, subject to the Committee’s challenge rights, the Debtors

stipulated that as of the Petition Date the aggregate principal amount outstanding under the

Prepetition Term Loan Facility was $103,600,000, plus applicable interest and a make-whole

amount of $9,900,000.5




5
       See Final DIP Order § E(ii).

                                                  8
EAST\179285357.14
             Case 19-12606-KBO          Doc 1527     Filed 03/03/21      Page 9 of 37




       24.     In February 2020, the DIP Loans were paid off and satisfied in full with proceeds

realized from certain of the Sales (as defined below). The Debtors have continued to use the

Secured Creditors’ cash collateral in accordance with the Approved Budget.

       25.     Throughout these Chapter 11 Cases, the Debtors faced unanticipated costs and

expenses that were not provided for in the original Approved Budget and for which the funding

provided in accordance with the Final DIP Order, including the use of cash collateral, was

insufficient. Once the DIP Loans were paid off, to prevent these Chapter 11 Cases from coming

to a sudden halt without having liquidated all of the assets of the estates, and to avoid substantial

costs that would have been inherent in litigating disputes caused by such business disruption, the

Debtors and the Prepetition Term Loan Agent engaged in good faith, arm’s length negotiations to

seek modifications of the Approved Budget so that the Debtors could continue to utilize cash

collateral in order to orderly winddown these cases. The Prepetition Term Loan Agent agreed to

increases to the Carve-Out for professional fees, as approved by the Supplemental Order to the

Final DIP Order [D.I. 893], and a subsequent increase of the Carve-Out for professional fees, as

approved by the Second Supplemental Order to the Final DIP Order [D.I. 1240], subject to a

modified Approved Budget. The cash collateral has been used to continue the administration of

these estates, defend the Debtors in various litigation, pay professional fees under the Carve-Out

pursuant to the Approved Budget and to continue liquidating or otherwise monetizing the Debtors’

remaining assets.

C.     Sales of the Debtors’ Assets to Date

       26.     By the end of February 2021, the Debtors shall have consummated the sale of

substantially all of their assets in these Chapter 11 Cases through a mix of Court-approved private

sales and auctions (collectively, the “Sales”).      Through the Sales, the Debtors have sold



                                                 9
EAST\179285357.14
               Case 19-12606-KBO             Doc 1527         Filed 03/03/21        Page 10 of 37




substantially all of their assets, and with the services of RCC (defined below), the Debtors have

collected a substantial amount of their accounts receivable and through the services of UHY

(defined below) the Debtors have and will collect certain tax refunds. As of the date hereof, the

aggregate outstanding amount owed by the Debtors to the Secured Creditors under the Prepetition

Term Loan Agreement is not less than $45 million.

    i. Real Estate and De Minimis Assets

         27.      On January 6, 2020, this Court entered an order approving bidding procedures [D.I.

219] (the “Bidding Procedures Order”) for the sale of the Debtors’ remaining assets that were not

related to the Debtors’ going concern sale of its Taylor Express business (“Remaining Assets”)

and procedures for sale of the Debtors assets with a fair market value of less than $100,000 (“De

Minimis Assets”).

         28.      The Bidding Procedures Order scheduled an auction for certain of the Debtors’

Remaining Assets for January 22, 2020, and further scheduled a hearing to consider and approve

sales to successful bidders for January 30, 2020. At the sale hearing held on January 30, 2020, the

Court approved the sale of seven6 of the Debtors’ non-residential real estate properties.

         29.      On February 4, 2020, the Court entered the Remaining Assets Sale Procedures

Order [D.I. 431], which approved cost-effective procedures to govern the sale of the Debtors’ non-

residential real estate that had not previously been sold during the auction held on January 22,



6
         The Court entered orders approving the sale of the following non-residential real estate properties following
the January 30, 2020 hearing; the individual docket identification number of the sale order being noted after the
property address: (i) 13601 Mercury Drive, Laredo, TX (Laredo) [D.I. 409]; (ii) 9503 East 33rd Street, Indianapolis,
IN (Maintenance Facility) [D.I. 419]; (iii) 9420 East 30th Street, Indianapolis, IN (Drop Lot) [D.I. 421]; (iv) 101
Dollar Street, Ottoville, OH (Ottoville) [D.I. 420]; (v) 3400 West Market Street, York, Pennsylvania (York) [D.I.
415]; (vi) 2616 Cedar Creek Road, Ayr, ON, N0B 1E0 (Ayr) [D.I. 418]; and (vii) 50 Omands Creek Blvd., Winnipeg,
MB, R2R 1V7 (Winnipeg) [D.I. 417]. Please note that at this time the Court also approved the sale of the Debtors’
non-residential real estate located in Lima, Ohio, although this sale was completed later pursuant to the Remaining
Assets Sale Procedures Order.


                                                         10
EAST\179285357.14
               Case 19-12606-KBO               Doc 1527        Filed 03/03/21         Page 11 of 37




2020. Through these procedures, the Debtors have sold ten7 non-residential real estate properties

(including one property for which the January 22, 2020 auction sale was not completed).

    ii. Rolling Stock Recoveries and Sales

         30.      After the Debtors filed the Chapter 11 Cases, the Debtors’ rolling stock was largely

left scattered throughout the United States, Canada, and Mexico. The Debtors retained Ritchie

Bros. Auctioneers (America) Inc. and certain of its affiliates (“RB Group”) to recover rolling stock

and sell it at auctions for the Debtors. RB Group has assisted the Debtors in recovering and

monetizing nearly $20 million from their rolling stock. The Debtors, with the assistance of RB

Group, have also assisted the Debtors’ rolling stock lenders and lessors in the recovery of their

rolling stock and helped facilitate the smooth transfer of title.

    iii. Going Concern Business Sales

         31.      On January 6, 2020, this Court entered an order [D.I. 218] that approved bidding

procedures, scheduled an auction for the going concern sale of the Debtors’ Taylor Express

business for January 22, 2020, and further scheduled a hearing to consider and approve the sale to

a successful bidder for January 30, 2020. Following the sale hearing held on January 30, 2020,

the Court entered an order [D.I. 408] approving the going concern sale of the Debtors’ Taylor

Express business to an affiliate of Luminus.




7
         The following non-residential real estate properties were sold pursuant to the Remaining Assets Sale
Procedures Order, with the individual docket identification number of the sale order being noted after the property
address: (i) 112 Garford Avenue, Lima, Ohio (Lima) [D.I. 1145]; (ii) 10010 Conveyor Drive, Indianapolis, IN
(Conveyor Drive) [D.I.657]; (iii) 9702 East 30th Street, Indianapolis, IN (9702) [D.I. 659]; (iv) 9920 E. 30th Street,
Indianapolis, Indiana (9902) [D.I. 658]; (v) 5600 Midlothian Turnpike, Richmond, VA (Richmond) [D.I. 1144]; (vi)
221 Cockeysville Road, Hunt Valley / Cockeysville, MD (Cockeysville Road) [D.I. 742]; (vii) 110 East Butler Street,
Butler, IN (Butler) [D.I. 744]; (viii) 1001 Belmore Line, Wroxeter, ON, N0G 2X0 (Wroxeter) [D.I. 1326]; (ix) 9503
E. 33rd Street, Indianapolis, Indiana (Headquarters Facility) [D.I. 1380]; and (x) 9050 E. 33 rd Street, Indianapolis, IN
(Training Facility) [D.I. 1463], with the sale of the Training Facility having closed on February 19, 2021.


                                                          11
EAST\179285357.14
              Case 19-12606-KBO        Doc 1527       Filed 03/03/21    Page 12 of 37




        32.     On May 22, 2020, the Court entered an order approving sale procedures for the

Debtors’ Mexican business (the “Mexican Assets Sale Procedures Order”) [D.I. 978] (these

procedures and sale follow the failed prior attempts to the sell the Mexican business). In

accordance with the Mexican Assets Sale Procedures Order, following an auction and sale hearing,

on June 15, 2020 the Court entered an order [D.I. 1026] approving the sale of the Debtors’ Mexican

business, subject to the terms of that certain Share and Asset Purchase Agreement, dated as of June

12, 2020, by and among Jaguar Transportation Inc. (“Jaguar”) and certain of the Debtors (as

amended from time to time, the “Mexican Business SAPA”). Pursuant the Mexican Business

SAPA and Transaction Documents (as defined in the Mexican Business SAPA), throughout 2021

and into 2022, the Debtors or their assignee shall receive periodic payments from Jaguar of (i)

installment payments of the purchase price (see Section 3.2 of the Mexican Business SAPA) and

(ii) the proceeds of VAT refunds, after certain allowed expenses are deducted by Jaguar (see

Section 6.4(c) of the Mexican Business SAPA). The Debtors have received the scheduled

payments on time to date.

D.      The Debtors’ Other Efforts to Monetize Assets

        33.     In addition to the Sales which were approved and closed between January 2020 and

February 2021, as described above, the Debtors have worked diligently since the Petition Date to

pursue all paths to recovery for the benefit of the estates and the Debtors’ stakeholders.

     i. Collection and Settlement of Outstanding Accounts Receivable

        34.     On October 30, 2020, the Bankruptcy Court entered that certain Order (I)

Authorizing the Employment of Receivables Control Corporation as the Debtors’ Receivables

Management Agent, Effective as of the Engagement Date, (II) Waiving the Timekeeping and

Monthly Fee Application Requirements Under Local Rule 2016-2; (III) Approving Procedures for


                                                 12
EAST\179285357.14
              Case 19-12606-KBO        Doc 1527       Filed 03/03/21    Page 13 of 37




the Settlement of Claims Related to Accounts Receivable; and (IV) Granting Related Relief [D.I.

1322] (the “A/R Settlement Procedures Order”), which, among other things, approved (i) the

Debtors’ retention of Receivables Control Corporation (“RCC”) as its accounts receivable

collections agent and (ii) streamlined procedures for approving settlements of claims asserted by

the Debtors to collect outstanding accounts receivable. To date, RCC recovered, on behalf of the

Debtors, nearly $2 million in accounts receivable. Despite the Debtors’ Professionals’ and

advisors’ best efforts, the remaining outstanding accounts receivable, which amount to

approximately $1.62 million, will likely necessitate litigation to monetize.

    ii. Tax Returns and Refunds

        35.     The Debtors retained two tax consultants, Investment Recovery Group, LLC

(“IRG”) [D.I. 1269] and UHY Advisors NY, Inc. (“UHY”) [D.I. 865] to assist them in the recovery

of potential tax assets.

        36.     UHY has assisted the Debtors with collecting tax refunds, tax rebates,

overpayments, or other tax attributes identified by and owed to the Debtors from various taxing

authorities. Specifically, under the Tax Cuts and Jobs Act (TCJA), the corporate alternative

minimum tax (“AMT”) was repealed, thereby allowing a corporation to treat a portion of its prior

year AMT credit carryover as refundable over a five-year period. Certain Debtors had carryover

AMT that allowed them to claim in their federal tax return and, as a result thereof, the estates are

eligible to receive approximately $633,000 in refunds.

        37.     Since its retention, IRG has conducted diligence to identify, recover and collect

other tax refunds, tax rebates, overpayments, or other tax attributes due to the Debtors from various

U.S. taxing authorities (collectively, the “IRG Tax Assets”). IRG is still in the process of

calculating and filing returns for IRG Tax Assets, and the Debtors propose, subject to the approval



                                                 13
EAST\179285357.14
               Case 19-12606-KBO        Doc 1527       Filed 03/03/21     Page 14 of 37




of the Settlement Agreement, to transfer the IRG Tax Assets to Luminus, as the designee of the

Prepetition Term Loan Agent.

     iii. Estate Claim Settlements

         38.     Throughout these Chapter 11 Cases, the Debtors have worked with claimants who

were pursuing litigation or other recovery against the estates related to workers’ compensation,

bodily injury and property damage claims. The Debtors’ professionals have worked to settle such

claims and to enter into stipulations that such claimants would only seek to collect from the

Debtors’ applicable insurance program. As the Debtors were self-insured for bodily injury and

property damage claims, the Debtors were required to obtain letters of credit and surety bonds,

with the latter being issued by Westchester Fire Insurance Company. To the extent that the claims

can be settled for less than the amount of the letters of credit or surety bonds, the balance is payable

to the Debtors’ estates. Likewise, the Debtors obtained a letter of credit, held by Chubb, to support

their workers’ compensation liability program. To the extent that a balance of the proceeds of the

letter of credit is available after workers’ compensation claims have been resolved, the balance

will revert to the estates. Pursuant to the Settlement Agreement, the Debtors seek to transfer the

right to receive any such payments to Luminus, as the designee of the Prepetition Term Loan

Agent.

E.       Remaining Collateral

         39.     The Debtors have identified the following non-exhaustive list of DIP Collateral

(which is subject to the Prepetition Term Loan Adequate Protection Liens) and Prepetition

Collateral that comprise the Debtors’ remaining assets (collectively, with all other assets and

properties, real and personal, owned or hereafter acquired by the Debtors, the “Remaining

Collateral”):


                                                  14
EAST\179285357.14
             Case 19-12606-KBO              Doc 1527        Filed 03/03/21       Page 15 of 37




                 a.       The real property constituting the “Osborn Drop Lot” located at the cross-
                          section of Tallahassee Street and Crenshaw Avenue in Gadsden, Alabama;

                 b.       The balance of proceeds from the Debtors’ Canadian asset sales, which are
                          currently being held by the Canadian receivership;

                 c.       Remaining rolling stock and equipment owned by the Debtors, whether or
                          not in the Debtors’ control, including, without limitation, all trucks, tractors,
                          “yard dogs” and trailers;

                 d.       Accounts receivable owed to the Debtors and all settlement amounts to be
                          paid to the Debtors on account of disputes related thereto;

                 e.       Settlement amounts to be paid by Goodyear to the Debtors or their designee
                          to settle accounts receivable, claims and asserted rights of setoff, as set forth
                          in the Goodyear Stipulation;

                 f.       All amounts payable to the Debtors under (i) the Mexican Business SAPA,
                          and (ii) the Transaction Documents (as defined in the Mexican Business
                          SAPA), including, without limitation, all amounts set forth in Section 3.2
                          of the Mexican Business SAPA;

                 g.       All VAT Refunds (as defined in the Mexican Business SAPA) and, if
                          applicable, the VAT Backstop Payment (as defined in the Mexican Business
                          SAPA);

                 h.       The proceeds of any tax refunds owed to the Debtors;8

                 i.       All excess cash collateral in connection with unused letters of credit and
                          surety bonds purchased to serve as collateral for the Debtors’ various
                          insurance programs, including but not limited to (i) the letter of credit issued
                          as collateral in connection with the Debtors’ workers’ compensation
                          program, and (ii) the surety bond issued in connection with the Debtors’
                          self-insurance program for bodily injury and property damage liability;

                 j.       Debtors’ books and records, including computer equipment and software,
                          including the Debtors’ AS/400 operating system (collectively, “Remaining
                          Records”);




8
         All recoveries of IRG Tax Assets shall be subject to IRG’s lien on its fees due and payable in connection
with the recovery such IRG Tax Assets.

                                                       15
EAST\179285357.14
              Case 19-12606-KBO             Doc 1527         Filed 03/03/21       Page 16 of 37




                 k.       All of the Debtors’ intellectual property and trademarks; and

                 l.       All amounts contained in the Interest Reserve Account (as defined in the
                          Prepetition Term Loan Agreement).

        40.      Title to the Remaining Collateral will be transferred to Luminus, as the designee of

the Prepetition Term Loan Agent and DIP Agent, under the Settlement Agreement and 9019

Order.9 The recovery or monetization of the Remaining Collateral will require time, effort, and

funding, which following the implementation of the Settlement Agreement, the Secured Creditors

will fund. As further explained below, even under ideal circumstances, the Debtors, Prepetition

Term Loan Agent, Secured Creditors, DIP Agent, and Committee believe the value of the

Remaining Collateral will not exceed the Debtors’ remaining outstanding obligations under the

Prepetition Term Loan Agreement and DIP Obligations.

F.      Preference Action Analysis

        41.      With respect to preference actions, the DIP Agent obtained a lien on, and the

Prepetition Term Loan Agent obtained an adequate protection lien on, the proceeds of preference

actions, which include any claim or cause of action arising under or pursuant to chapter 5 of the

Bankruptcy Code or under any other analogous provisions of applicable state, federal, or foreign

law (including any other avoidance actions under section 547 the Bankruptcy Code) (“Preference

Actions”). The DIP Agent, Prepetition Term Loan Agent, the Committee, and the Debtors

conducted due diligence to determine (i) the amount of preference liability that the Debtors may

be able to collect, (ii) the likelihood of success to negotiate, litigate, and recover potential



9
         The designation of Luminus as the Prepetition Term Loan Agent’s designee is conditioned upon the execution
of a separate agreement between the Prepetition Term Loan Agent and Luminus (the “Blue Torch/Luminus
Agreement”) prior to the entry of the 9019 Order (the “Effective Date”); to the extent the Blue Torch/Luminus
Agreement is not executed by the Effective Date, then the Prepetition Term Loan Agent, or its designee, as may be
permitted under the Loan Documents (as defined in the Prepetition Term Loan Agreement) shall receive the
Transferred Assets for the benefit of the Secured Creditors.

                                                        16
EAST\179285357.14
              Case 19-12606-KBO             Doc 1527         Filed 03/03/21       Page 17 of 37




preferential transfers, (iii) and the costs and time that would need to be expended to prosecute and

monetize such Preference Actions, including the administrative expenses to continue these Chapter

11 Cases (“Preference Action Due Diligence”).

        42.      Following their investigations, the DIP Agent, Prepetition Term Loan Agent,

Luminus, the Committee, and the Debtors believe that the proceeds of Preference Actions after the

deductions for fees, costs and expenses, would not exceed the amount of the Secured Creditors’

Prepetition Term Loan Adequate Protection Lien.10

        43.      Thereafter, the Debtors, DIP Agent and Secured Creditors engaged in negotiations

with the Committee to discuss waiving the Committee’s challenge and withdrawing with prejudice

the Standing Motion, in exchange for the Debtors’ and the Secured Creditors’ waiver of their right

to pursue Preference Actions. The terms of this exchange, which the Parties believe are adequate

and fair, are the subject of the Settlement Agreement.

G.      Committee’s Challenge and Standing Motion

        44.      On March 2, 2020, the Committee filed the Motion of Official Committee of

Unsecured Creditors for Entry of an Order (I) Granting Standing and Authority to Prosecute and

Settlement Claims on Behalf of the Debtors’ Estates, and (II) Further Extending the Challenge

Period Upon Showing of Cause [D.I. 641 (sealed); 643] (the “Standing Motion”), which sought,

among other things, derivative standing to prosecute certain claims, to avoid certain liens of the

Prepetition Term Loan Agent, and an extension of the Committee’s challenge period, upon a

showing of cause.



10
          The Debtors note that any potential preference liability related to The Goodyear Rubber & Tire Company
(collectively with its affiliates, “Goodyear”), among other claims and rights (including amounts of outstanding
accounts receivable and title to certain retreaded tires), is the subject of a separate stipulation (the “Goodyear
Stipulation”), which the Debtors have submitted by motion to the Court for approval under Bankruptcy Rule [see D.I.
1506].

                                                        17
EAST\179285357.14
             Case 19-12606-KBO        Doc 1527       Filed 03/03/21      Page 18 of 37




       45.     The Committee has played an active role in these Chapter 11 Cases and has

conducted substantial due diligence of the Debtors’ prepetition debt obligations, the Debtors’

available assets, and the Debtors’ ability to pursue Preference Actions.

       46.     In addition to the Committee’s Preference Action Due Diligence (described above),

the Committee determined after conducting further due diligence that there are no other

meritorious causes of action that could generate proceeds that would (taking into consideration the

value of the Remaining Collateral) exceed the debts owed under the Prepetition Term Loan

Agreement and DIP Obligations.

       47.     After conducting due diligence into the Debtors’ assets, the Committee has

acknowledged that aside from the Remaining Collateral, the Debtors have exhausted all available

means to generate additional proceeds and do not believe there are any remaining assets of material

value to monetize for the benefit of the Debtors’ unsecured creditors.

H.     The Settlement Agreement and 9019 Motion

       48.     Following extensive, good faith, arm’s-length discussions regarding exit strategies

for the Debtors to conclude these Chapter 11 Cases, the Parties entered into the Settlement

Agreement, of which the Debtors’ seek approval immediately in advance of approval of this

Motion. The Settlement Agreement is significant, among other things, as it provides the following

benefits to the Debtors’ estates:

               a.      effectuates the transfer of all of the Remaining Collateral (the “Transferred
                       Assets”), such that there are no longer assets to administer or monetize in
                       Debtors’ estates;

               b.      satisfies the Debtors’ obligations under the Prepetition Term Loan
                       Agreement and DIP Obligations by transferring the Transferred Assets to
                       Luminus, as the Prepetition Term Loan Agent’s designee, free and clear of
                       all liens, claims or other encumbrances, including successor liability;



                                                18
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527       Filed 03/03/21    Page 19 of 37




               c.      provides for the Prepetition Term Loan Agent’s and DIP Agent’s waiver of
                       any potential preference claims held by the estates, in exchange for the
                       Committee’s withdrawal with prejudice of the Standing Motion and waiver
                       of its challenge rights;

               d.      provides for mutual releases in favor of Prepetition Term Loan Agent,
                       Luminus, the Committee and the Debtors; and

               e.      provides for a wind down budget (the “Wind Down Budget”) for certain
                       wind down fees and expenses, and an additional Carve-Out for the fees and
                       expenses of estate Professionals to wind down these Chapter 11 Cases,
                       payment of U.S. Trustee fees, and any amounts agreed to be paid in
                       connection with any settlement of WARN Act claims asserted against the
                       Debtors.

       49.     Upon the approval of the Settlement Agreement and transfer of the Transferred

Assets to Luminus, as the Prepetition Term Loan Agent’s designee, the Prepetition Term Loan

Agent will have recovered approximately $75 million on its debt under the Prepetition Term Loan

Agreement and will still be owed not less than $45 million on account thereof. However, upon

approval and implementation of the Settlement Agreement, the Prepetition Term Loan Agent and

DIP Agent will deem the obligations under the Prepetition Term Loan Agreement and DIP

Obligations fully satisfied.

I.     Claims Bar Date and Interim Compensation Procedures

       50.     On March 30, 2020, the Court entered the Order (I) Establishing Deadlines for

Filing Proofs of Claim, Including Section 503(b)(9) Claims, (II) Approving the Form and Manner

of Notice Thereof, and (III) Granting Related Relief [D.I. 794] (the “Bar Date Order”). Pursuant

to the Bar Date Order, the Court, among other things: (i) set April 30, 2020 at 4:00 p.m. (prevailing

Eastern Time) as the General Bar Date, by which all persons and entities, including holders of

503(b)(9) claims, but excluding governmental units, needed to file proofs of claim; (ii) set June 5,

2020 at 4:00 p.m. (prevailing Eastern Time) as the Governmental Bar Date, by which all



                                                 19
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527       Filed 03/03/21     Page 20 of 37




governmental units needed to file proofs of claim; and (iii) established procedures for setting the

rejection damages claims bar date for counterparties to rejected contracts.

       51.     Throughout these Chapter 11 Cases, the Debtors continued to evaluate all known

and asserted administrative expense claims (both through formal Court process and informal

demands) and pay certain valid claims for services rendered in the ordinary course with cash

collateral at their disposal and subject to an Approved Budget. Through the Carve-Out, the

Debtors have paid professional fees, which are being administered under the Court’s order

establishing procedures for interim compensation of estate professionals [D.I. 208] (the “Interim

Compensation Order”) and ordinary course professionals [D.I. 369] (the “OCP Order”) (with the

duly retained professionals of the Debtors, the Committee, and ordinary course professionals being

henceforth referred to as “Professionals”).

       52.     As it became clear over the last couple months that the Debtors would not be able

to develop a confirmable plan of liquidation, the Debtors determined that it was not in the estates’

best interest or cost-effective to establish a bar date for administrative expense claims (and thereby

incur significant costs in pursuit thereof). Upon approval of the 9019 Motion, the Debtors will

have exhausted all available means to generate unencumbered cash proceeds, and the Debtors and

the Committee do not believe there are any remaining assets of material value to monetize for the

benefit of the Debtors’ unsecured creditors.

J.     The Debtors’ Books and Records and Other Preserved Computer Equipment

       53.     As of the Petition Date, the Debtors maintained voluminous books and records,

including, without limitation, hard copies of (a) accounting and financial documents and other

financial information including financial reports, tax returns, and other related documents, (b)

contracts, leases, insurance policies, and other contractual agreements of the Debtors, and related



                                                 20
EAST\179285357.14
             Case 19-12606-KBO        Doc 1527       Filed 03/03/21    Page 21 of 37




information, (c) human resource and other employment related documents (which may include

personal information), (d) sales transaction and related information, (e) customer information, (f)

vendor transactions and related agreements and information, (g) corporate governance documents,

including minutes and board resolutions, (h) litigation files, and (i) marketing information

(collectively, the “Documents and Records”) at the Debtors’ various properties. As properties

were sold, the Documents and Records were moved to the Debtors’ former headquarters facility.

On January 7, 2021, the Court entered that certain Order Authorizing the Debtors to Destroy or

Abandon Documents and records and Obsolete IT Equipment [D.I. 1412] (the “Abandonment

Order”), pursuant to which the Debtors’ Documents and Records were abandoned to the

Department of Justice and the Obsolete IT Equipment (as defined in the Abandonment Order) was

destroyed.

       54.     The Debtors continue to maintain custody of their AS/400 operating system,

electronic files, and certain laptops and hard drives, which are being preserved in accordance with

the terms of the Deferred Prosecution Agreement. The AS/400 continues to be housed at the

Debtors’ former headquarters facility. These items have little to no value but will require ongoing

maintenance costs. If the Settlement Agreement is approved, the Debtors will transfer these assets

to Luminus, as the Prepetition Term Loan Agent’s designee, or if agreed by the Prepetition Term

Loan Agent, or its designee, abandon the remaining Documents and Records to the Department of

Justice, pursuant to section 105(a) and 554 of the Bankruptcy Code and Bankruptcy Rule 6007, to

be preserved pending the disposition of the Department of Justice’s litigation involving two of the

Debtors’ former employees.




                                                21
EAST\179285357.14
             Case 19-12606-KBO        Doc 1527      Filed 03/03/21    Page 22 of 37




K.     Adversary Proceedings

       55.     Since the Petition Date, five adversary proceedings have been filed against the

Debtors.

       56.     The following three adversary proceedings have been dismissed, with prejudice, by

stipulation between the parties: (i) TA Dispatch, LLC vs Celadon Trucking Services, Inc., et al.,

Adv. Pro. No. 20-50117; (ii) TA Dispatch vs MidCap Funding IV Trust, Adv. Pro. No. 20-50430;

and (iii) Celadon Trucking Services, Inc. v. Triangle Recovery Services, LLC et al., Adv. Pro. No.

20-50453.

       57.     The following adversary proceeding Sheryl and Kirk Ray v. Myron Kent Wilson,

Celadon Trucking Services, Inc., Adv. Pro. No. 20-50693, has been resolved but not yet dismissed.

Prior to March 31, 2021, a dismissal should be entered for such adversary proceeding.

       58.     The Debtors have been in the process of settling the adversary proceeding Class

Action Adversary Proceeding Complaint by Latoria Johnson v. Celadon Group, Inc. et al., Adv.

Pro. No. 19-51147 (the “WARN Act Class Action”). Through mediation, the Debtors have

actively negotiated with the WARN Act Class Action plaintiffs. The Debtors expect to enter into

a settlement agreement, for which the Debtors will seek approval by separate motion. Upon

approval of such motion, the WARN Act Class Action shall be dismissed.

                                  DISMISSAL PROCEDURES

       59.     The Debtors propose to dismiss and close these Chapter 11 Cases pursuant to the

following Dismissal Procedures:

               a.     Final Fee Applications. Professionals retained by the Debtors or the
                      Committee in these Chapter 11 Cases will have filed their respective final
                      fee applications for services rendered and the reimbursement of expenses
                      incurred in these Chapter 11 Cases (each, a “Final Fee Application”)
                      through March 31, 2021, so that such Final Fee Application is also heard at
                      the hearing on this Motion scheduled for March 25, 2021. The hearing to

                                               22
EAST\179285357.14
              Case 19-12606-KBO           Doc 1527       Filed 03/03/21    Page 23 of 37




                           consider approval of such Final Fee Applications shall be on March 25,
                           2021, immediately following this Court’s consideration of this Motion. All
                           allowed, known, and valid fees and expenses of the Professionals
                           (“Professional Fees”), approved by the Court on a final basis, shall be paid
                           as part of the Carve-Out pursuant to the Wind Down Budget prior to March
                           31, 2021.

                b.         Payment of Professional and U.S. Trustee Fees and Filing of All
                           Requisite Reports. Prior to closing these Chapter 11 Cases as of March
                           31, 2021, the Debtors shall pay approved all Professional Fees and all U.S.
                           Trustee fees and shall file all reports required by the U.S. Trustee.

                c.         Closing of the Debtors Chapter 11 Cases. Effective as of March 31, 2021,
                           the Debtors’ Chapter 11 Cases shall be closed.

                                        RELIEF REQUESTED

        60.     By this Motion, sections 105(a), 305(a), 327, 330, 350(a), 554 and 1112(b) of the

Bankruptcy Code, Bankruptcy Rules 1017, 2002, 2016, 3022 and 6007, and Local Rules 3002-1

and 9013-1, the Debtors request entry of an order, substantially in the form of the Proposed Order

attached hereto as Exhibit A, (i) approving the Dismissal Procedures; (ii) dismissing these Chapter

11 Cases; (iii) closing each of these Chapter 11 Cases effective as of March 31, 2021; and (iv)

granting further relief.

        61.     To be clear, in accordance with the Dismissal Procedures, the Debtors will pay all

U.S. Trustee fees, any amounts owed in connection with any settlement of WARN Act claims

asserted against the Debtors and Professional Fees on or prior to March 31, 2021. To the extent

that there are any funds remaining with the estates after payment of approved Professional Fees,

U.S. Trustee fees, and any amounts in connection with any settlement of WARN Act claims

asserted against the Debtors, such funds shall be distributed to Luminus, as the Prepetition Term

Loan Agent’s designee, consistent with the terms of the Settlement Agreement.




                                                    23
EAST\179285357.14
             Case 19-12606-KBO          Doc 1527       Filed 03/03/21    Page 24 of 37




                                       BASIS FOR RELIEF

A.     Dismissal of these Chapter 11 Cases is Appropriate and Should be Approved as the
       Debtors Demonstrate “Cause” to Warrant Dismissal.

       62.     Section 1112(b) of the Bankruptcy Code governs the dismissal of a chapter 11 case,

providing that, upon the request of a party in interest, following notice and a hearing, “the court

shall convert a case under this chapter to a case under chapter 7 or dismiss a case under this chapter,

whichever is in the best interests of creditors and the estate, for cause….” 11 U.S.C.

§ 1112(b)(1). The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

(“BAPCPA”) changed the statutory language with respect to conversion or dismissal from

permissive to mandatory. See H.R. Rep. No. 109-31(I), at 442, reprinted in 2005 U.S.C.C.A.N.

88, 94 (stating that the Act “mandate[s] that the court convert or dismiss a chapter 11 case,

whichever is in the best interests of creditors and the estate, if the movant establishes cause, absent

unusual circumstances.”); see also Nester v. Gateway Access Solutions, Inc. (In re Gateway Access

Solutions, Inc.), 374 B.R. 556, 560 (Bankr. M.D. Pa. 2007) (stating, “The amendments to section

1112 limit the Court’s discretion to refuse to dismiss or convert a chapter 11 case upon a finding

of cause.”) (citing In re 3 Ram, Inc., 343 B.R. 113, 118 (Bankr. E.D. Pa. 2006)); accord In re TCR

of Denver, LLC, 338 B.R. 494, 498 (Bankr. D. Colo. 2006) (“Congress has purposefully limited

the role of this Court in deciding issues of conversion or dismissal, such that this Court has no

choice, and no discretion, in that it ‘shall’ dismiss or convert a case under Chapter 11 if the

elements for ‘cause’ are shown under 11 U.S.C. § 1112(b)(4).”).

       63.     The amendments to section 1112 of the Bankruptcy Code thus limit the Court’s

discretion to refuse to dismiss or convert a chapter 11 case upon a finding of cause. See In re 3

Ram, Inc., 343 B.R. at 119 (“Under new § 1112 when cause is found, the court shall dismiss or

convert unless special circumstances exist that establish that the requested conversion or dismissal

                                                  24
EAST\179285357.14
              Case 19-12606-KBO         Doc 1527       Filed 03/03/21     Page 25 of 37




is not in the best interests of creditors and the estate.”) (emphasis in original); see also In re Broad

Creek Edgewater, LP, 371 B.R. 752, 759 (Bankr. D.S.C. 2007). For the reasons set forth herein,

the Debtors submit that the Court should dismiss these Chapter 11 Cases because cause exists.

Further, dismissal— rather than conversion to cases under chapter 7—is in the best interests of the

Debtors, their creditors, and their estates.

B.      The Debtors Meet the Elements of “Cause” to Dismiss these Chapter 11 Cases
        Because the Debtors Ceased Business Operations More Than One Year Ago and Have
        Insufficient Unencumbered Assets to Confirm a Plan of Liquidation.

        64.     Whether “cause” exists is determined on a case-by-case basis, and the decision to

dismiss a chapter 11 case rests in the sound discretion of the court. See In re Preferred Door Co.,

990 F.2d 547, 549 (10th Cir. 1993) (noting that the bankruptcy court has broad discretion to

dismiss a bankruptcy case for several causes, including the debtor’s inability to effectuate a plan);

In re Nugelt, Inc., 142 B.R. 661, 665 (Bankr. D. Del. 1992) (noting that “[c]ourts have wide latitude

in determining whether cause exists to convert or dismiss” a chapter 11 bankruptcy case); In re

Young, 76 B.R. 376, 378 (Bankr. D. Del. 1987) (holding that section 1112(b) permits the court in

its discretion to dismiss a chapter 11 case, and that the determination of whether cause has been

shown must be made on a case-by-case basis).

        65.     Section 1112(b)(4) of the Bankruptcy Code outlines a non-exhaustive list of

sixteen grounds constituting “cause” for dismissal of a chapter 11 case. 11 U.S.C. § 1112(b); see

In re Gateway Access Solutions, 374 B.R. at 561 (“Generally, such lists are viewed as illustrative

rather than exhaustive, and the Court should ‘consider other factors as they arise.’”) (quoting First

Jersey Nat’l Bank v. Brown (In re Brown), 951 F.2d 564, 572 (3d Cir. 1991)); In re 3 Ram, Inc.,

343 B.R. at 117 (“While the enumerated examples of ‘cause’ to convert or dismiss a chapter 11




                                                  25
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527       Filed 03/03/21    Page 26 of 37




case now listed in § 1112(b)(4) have changed under BAPCPA, the fact that they are illustrative,

[and] not exhaustive has not.”) (citation omitted).

       66.     One such ground is that the “substantial or continuing loss to or diminution of the

estate and the absence of a reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A).

A “‘reasonable likelihood of rehabilitation” has been interpreted as “debtor’s ability to restore the

viability of its business.” Loop Corp. v. U.S. Tr., 379 F.3d 511, 516 (8th Cir. 2004) (“Because the

debtors here intended to liquidate their assets rather than restore their business operations, they

had no reasonable likelihood of rehabilitation.”) (internal citations omitted). Here, the Debtors

ceased operations over a year ago, in December 2019. The Court has approved the Sales of the

Debtors’ only going concern businesses and has also approved the Sales of substantially all of the

Debtors’ assets. Therefore, the Debtors have no business to rehabilitate or assets to restructure

around.

       67.     In addition to the non-exhaustive list outlined by section 1112(b)(4) of the

Bankruptcy Code, a court may consider the “totality of the circumstances” in determining whether

sufficient cause exists. See In re SGL Carbon Corp., 200 F.3d 154, 160 (3d Cir. 1999) (noting

that the factors enumerated in section 1112(b)(4) are “not exhaustive and . . . a court may consider

whether other facts and circumstances qualify as ‘cause.’”). Courts found sufficient cause where

a debtor is unable “to effectuate a plan” or where a “reasonable possibility of a successful

reorganization within a reasonable period of time” does not exist. See In re Am. Capital Equip.,

LLC, 688 F.3d 145, 161, 162 n. 10 (3d Cir. 2012) (holding that “the ‘inability to effectuate a plan’

remains a viable basis for dismissal because the listed examples of cause [in section 1112(b)] are

not exhaustive.”); see also Bronson v. Thompson (In re Bronson), 2013 WL 2350791, at *8 (B.A.P.

9th Cir. May 29, 2013) (“When it becomes apparent to the court that the debtor will not be able to



                                                 26
EAST\179285357.14
              Case 19-12606-KBO          Doc 1527       Filed 03/03/21      Page 27 of 37




confirm and effectuate a plan within the foreseeable future, the bankruptcy court should exercise

its discretion under § 1112(b) to dismiss or convert.”).

        68.     A debtor is unable to effectuate a plan when it cannot “formulate a plan or carry

one out” or where the core for a workable plan of reorganization does not exist. Preferred Door,

990 F.2d at 549 (citing Hall v. Vance, 887 F.2d 1041, 1043 (10th Cir. 1989)). As explained above,

the Debtors will not be able to satisfy secured claims in these Chapter 11 Cases, let alone pay in

full administrative or priority claims as required by section 1129(a)(9). It is without question that

the Debtors cannot formulate or carry out a plan in these Chapter 11 Cases. Accordingly, the

Debtors submit that “cause” exists to dismiss the remaining open Chapter 11 Cases pursuant to

section 1112(b)(4) of the Bankruptcy Code and related relevant case law.

C.      Dismissal is in the Best Interests of the Debtors’ Estates and their Creditors.

        69.     Once a court determines that cause exists to dismiss a chapter 11 case, the court

must evaluate whether dismissal is in the best interests of the debtor’s creditors and its estate. See

11 U.S.C. § 1112(b); In re Mazzocone, 183 B.R. 402, 411 (Bankr. E.D. Pa. 1995). Here, multiple

factors demonstrate that it is in the best interest of the Debtors’ estates and their creditors to dismiss

these Chapter 11 Cases.

     i. The circumstances of these Chapter 11 Cases weigh in favor of dismissal rather than
        conversion

        70.     First and foremost, dismissal is appropriate where the parties with economic stakes

in the available assets have reached an accord – such as evidenced here by the Settlement

Agreement – to dismiss these chapter 11 cases.

        71.     Courts may consider a variety of factors in determining whether to dismiss a

chapter 11 case or convert to a chapter 7 case, including the following:



                                                   27
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527       Filed 03/03/21      Page 28 of 37




               a.      Whether some creditors received preferential payments, and whether
                       equality of distribution would be better served by conversion rather
                       than dismissal.

               b.      Whether there would be a loss of rights granted in the case if it were
                       dismissed rather than converted.

               c.      Whether the debtor would file a further case upon dismissal.

               d.      The ability of the trustee in a chapter 7 case to reach assets for the benefit
                       of creditors.

               e.      In assessing the interest of the estate, whether conversion or dismissal of
                       the estate would maximize the estate’s value as an economic enterprise.

               f.      Whether any remaining issues would be better resolved outside the
                       bankruptcy forum.

               g.      Whether the estate consists of a “single asset.”

               h.      Whether the debtor had engaged in misconduct and whether creditors are in
                       need of a chapter 7 case to protect their interests.

               i.      Whether a plan has been confirmed and whether any property remains in
                       the estate to be administered.

               j.      Whether the appointment of a trustee is desirable to supervise the estate and
                       address possible environmental and safety concerns.

See, e.g., In re Ramallo Bros. Printing Inc., No. 14-01948, 2015 WL 3862970, at *2 (Bankr. D.P.R.

Jun. 22, 2015) (citing In re Costa Bonita Beach Resort, 513 B.R. 184, 200–01 (Bankr. D.P.R.

2014)); In re Helmers, 361 B.R. 190, 196 (Bankr. D. Kan. 2007).

       72.     A number of these factors weigh in favor of dismissal of these Chapter 11 Cases.

First, the Debtors have not made preferential payments to certain creditors throughout these

Chapter 11 Cases. Rather, the Debtors have only made payments in accordance with orders of this

Court. Further, as described above, the Debtors cannot satisfy any claims except for the Prepetition



                                                 28
EAST\179285357.14
             Case 19-12606-KBO          Doc 1527       Filed 03/03/21    Page 29 of 37




Term Loan Lenders’ claims through the Settlement Agreement. Accordingly, conversion would

not serve any beneficial purpose here with respect to the equality of distribution.

       73.       Second, the Debtors will not file a further case upon dismissal; dismissal is the end

goal of an orderly wind down and exit from bankruptcy.               Given that the Debtors have

consummated the sales of substantially all of their assets and ceased operations shortly after the

Petition Date, there is no substantive estate to seek further relief under the Bankruptcy Code.

       74.       Third, through these Chapter 11 Cases, the Debtors have engaged sophisticated

professionals to assist with, among other things, tax consultation services, accounts receivable

services, and rolling stock recovery services. While the Debtors are sure that a chapter 7 trustee

would be competent in her efforts, such chapter 7 trustee would not be able to monetize any further

assets that would exceed the value of the Secured Creditors’ debt under the Prepetition Term Loan

Agreement; rather, conversion to chapter 7 would simply contribute to the accrual of additional

administrative expenses and delay.

       75.       Lastly, the Debtors have not engaged in any misconduct during these Chapter 11

Cases, nor is a trustee necessary to protect the interests of any party or address environmental or

safety concerns. Accordingly, these factors weigh heavily in favor of dismissal, as opposed

to conversion.

   ii. Dismissal is in the best interests of the Debtors’ creditors

       76.       Creditor preference is also relevant in determining whether dismissal or conversion

is appropriate. See, e.g., In re Camden Ordinance Mfg. Co. of Ark., Inc., 245 B.R. 794, 802 (E.D.

Pa. 2000) (approving creditors’ request to convert case and noting that “creditors are the best judge

of their own best interests.”). The Debtors have consulted with the Prepetition Term Loan Agent,

DIP Agent, Secured Creditors, and the Committee regarding the dismissal of these Chapter 11



                                                  29
EAST\179285357.14
             Case 19-12606-KBO          Doc 1527       Filed 03/03/21    Page 30 of 37




Cases, and all parties have agreed that they support dismissal rather than conversion to chapter 7.

Indeed, approval of the dismissal of these Chapter 11 Cases is a requirement of the Settlement

Agreement.

       77.       For the reasons set forth above, the Debtors submit that a dismissal pursuant to

section 1112 of the Bankruptcy Code is in the best interest of the Debtors’ creditors and their

estates. Under these circumstances, authorizing dismissal as contemplated by this Motion and the

Dismissal Procedures will allow the Debtors to implement a smooth, consensual exit solution.

D.     Alternatively, Because Dismissal Would Better Serve the Interest of Creditors and
       the Debtors, Dismissal is Permitted Under Section 305(a) of the Bankruptcy Code.

       78.       Section 305(a) of the Bankruptcy Code permits dismissal at any time “if the interest

of creditors and the debtor would be better served by such dismissal.” 11 U.S.C. § 305(a)(1).

Dismissal under section 305(a) of the Bankruptcy Code requires that both creditors and debtors

benefit from dismissal, rather than applying a balancing test to determine whether dismissal is

appropriate under the circumstances. See, e.g., In re Globao Comunicacoes e Participacoes S.A.,

317 B.R. 235, 255 (Bankr. S.D.N.Y. 2004) (citing In re Eastman, 188 B.R. 621, 624–25 (9th Cir.

B.A.P. 1995)).

       79.       For the myriad of reasons set forth above, dismissal is not only in the interests of

the Debtors, but in the interests of their creditors. Under the circumstances, conversion to chapter

7 would impose additional administrative costs with no corresponding benefit to the Debtors’

creditors or their estates. Pursuant to the Settlement Agreement, the Secured Creditors and

Committee agree with the Debtors that dismissal of these Chapter 11 Cases provides the most

efficient, cost-effective method of effectuating the wind down of the Debtors’ estates, and ensures

payment of all U.S. Trustee’s fees.




                                                  30
EAST\179285357.14
              Case 19-12606-KBO        Doc 1527       Filed 03/03/21    Page 31 of 37




E.      Dismissal is Both Permissible and Appropriate in these Chapter 11 Cases.

        80.     None of the relief sought is controversial or unusual. If the dismissal sought herein

constitutes a structured dismissal, it is both permissible and appropriate. See Official Comm. of

Unsecured Creditors v. CIT Grp. / Business Credit Inc. (In re Jevic Holding Corp.), 787 F.3d 173,

181 (3d Cir. 2015); see also, e.g., In re L.K. Bennett U.S.A., Inc., No. 19-1070 (JTD) (Bankr. D.

Del. Aug. 19, 2019) [D.I. 253]; Endeavour Operating Corp., No. 14-12308 (KJC) (Bankr. D. Del.

Dec. 7, 2015) [D.I. 1088]. As the Third Circuit explained in its recent holding in In re Jevic

Holding Corp., “Structured dismissals are simply dismissals that are preceded by other orders of

the bankruptcy court,” including orders approving settlements and granting releases, and that the

Bankruptcy Code “does not strictly require dismissal of a chapter 11 case to be a hard reset.” Id. at

181. Additionally, absent a showing that the Debtor is using a structured dismissal to circumvent

the procedural protections and safeguards of the plan confirmation or conversion processes, a

bankruptcy court has the discretion to order such a disposition. Id.

        81.     Dismissal is appropriate in these Chapter 11 Cases as the Debtors are not using the

dismissal process to circumvent the procedural protections and safeguards of the plan confirmation

or conversion processes. With respect to plan confirmation, as explained above, the Debtors are

unable to develop or confirm a plan of reorganization or liquidation and, as the Debtors’ have

consummated the sales of substantially all of their assets and ceased operations over a year ago,

there is no business is left to reorganize. Further, the Debtors are not using dismissal to evade

conversion. Rather, dismissal, as opposed to conversion, is in the best interests of the Debtors’

estates and creditors, as it will avoid a costly and time-consuming chapter 7 process that will only

serve to create additional administrative expenses and not provide any incremental return to

creditors.



                                                 31
EAST\179285357.14
             Case 19-12606-KBO          Doc 1527       Filed 03/03/21    Page 32 of 37




       82.     Accordingly, for the reasons set forth above, dismissal of these Chapter 11 Cases

is not only permissible but is the option most likely to provide the maximum recovery to as many

creditors as possible at minimum expense.

F.     The Court Should Close these Chapter 11 Cases as of March 31, 2021 Because They
       Have Been Fully Administered.

       83.     Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.” Bankruptcy

Rule 3022, which implements section 350 of the Bankruptcy Code, further provides that “[a]fter

an estate is fully administered in a chapter 11 reorganization case, the court, on its own motion or

on motion of a party in interest, shall enter a final decree closing the case.”

       84.     The term “fully administered” is not defined in the Bankruptcy Code, the

Bankruptcy Rules, or the Local Rules. However, the Advisory Committee Note to Bankruptcy

Rule 3022 (the “Advisory Committee Note”) sets forth the following non-exclusive factors to be

considered in determining whether a case has been fully administered:

               a.      whether the order confirming the plan has become final;

               b.      whether deposits required by the plan have been distributed;

               c.      whether the property proposed by the plan to be transferred has been
                       transferred;

               d.      whether the debtor or the successor of the debtor under the plan has assumed
                       the business or the management of the property dealt with by the plan;

               e.      whether payouts under the plan have commenced; and

               f.      whether all motions, contested matters and adversary proceedings have
                       been finally resolved.

FED. R. BANKR. P. 3022, Advisory Committee Note.



                                                  32
EAST\179285357.14
             Case 19-12606-KBO        Doc 1527       Filed 03/03/21    Page 33 of 37




       85.     Courts in this District and others adopt the view that “these factors are but a guide

in determining whether a case has been fully administered, and not all factors need to be present

before the case is closed.” In re SLI, Inc., No. 02-12608, 2005 WL 1668396, at *2 (Bankr. D. Del.

June 24, 2005) (citing In re Mold Makers, Inc., 124 B.R. 766, 768–69 (Bankr. N.D. Ill. 1991)); see

also In re Kliegl Bros. Universal Elec. Stage Lighting Co., 238 B.R. 531, 542 (Bankr. E.D.N.Y.

1999) (recognizing that bankruptcy courts weigh the factors contained in the Advisory Committee

Note when deciding whether to close a case); In re Jay Bee Enters., Inc., 207 B.R. 536, 538 (Bankr.

E.D. Ky. 1997) (same); Walnut Assocs. v. Saidel, 164 B.R 487, 493 (E.D. Pa. 1994) (“[A]ll of the

factors in the Committee Note need not be present before the Court will enter a final decree.”).

       86.     First, the Debtors have not and will not confirm a plan. Second, the Debtors do not

have available unencumbered funds to pay unsecured claims or future administrative expenses,

other than for the Professional Fees set forth in the Wind Down Budget, which shall be paid from

cash collateral. Third, subject to the approval of the Settlement Agreement and this Motion, prior

to March 31, 2021, these Chapter 11 Cases shall be “fully administered” within the meaning of

section 350 of the Bankruptcy Code as all of the following have occurred:

               a.      the Debtors shall have paid or have provided for the payment of all approved
                       and allowed Professional Fees;

               b.      all U.S. Trustee fees under 28 U.S.C. § 1930 will have been paid; and

               c.      all adversary proceedings shall have been resolved and dismissed.

       87.     The Advisory Committee Note advises that “[t]he court should not keep [a] case

open only because of the possibility that the court’s jurisdiction may be invoked in the future.”

FED. R. BANKR. P. 3022, Advisory Comm. Note (1991). Importantly, entry of and order closing

these Chapter 11 Cases is without prejudice to the rights of the parties in interest to petition the

Court to reopen any of the Debtors’ Chapter 11 Cases pursuant to section 350(b) of the Bankruptcy

                                                33
EAST\179285357.14
               Case 19-12606-KBO       Doc 1527       Filed 03/03/21    Page 34 of 37




Code, if necessary, including to adjudicate any dispute arising in connection with the collection of

the Transferred Assets. Indeed, the Dismissal Order which the Debtors seek contains such a

provision to reopen the case to the extent necessary to deal with a dispute relating to a Transferred

Asset.

         88.     For the foregoing reasons, the Debtors submit that the Court should enter the

Proposed Order closing each of these Chapter 11 Cases effective as of March 31, 2021.

G.       The Court Should Authorize the Termination of Claims and Noticing Services.

         89.     The Debtors request that as of March 31, 2021, the claims and noticing services

(the “Claims and Noticing Services”) provided by Kurtzman Carson Consultants LLC (“KCC”)

pursuant to the Order, Pursuant to 28 U.S.C. § 156(c), Approving the Retention and Appointment

of Kurtzman Carson Consultants LLC as Claims and Noticing Agent for the Debtors, Effective as

of the Petition Date [D.I. 127] (the “KCC Retention Order”) be terminated.               Upon such

termination, and except as otherwise provided in this Motion, KCC shall have no further

obligations under the KCC Retention Order to the Court, the Debtors or any other party in interest

with respect to the Claims and Noticing Services in these Chapter 11 Cases.

         90.     Pursuant to Local Rule 2002-1(f)(ix), within 14 days of entry of the and order

closing these Chapter 11 Cases, KCC will (a) forward to the Clerk of the Court an electronic

version of all imaged claims, (b) upload the creditor mailing list into CM/ECF and (c) docket a

final combined claims register in the Debtors’ lead case (19-12606) (the “Lead Case”) containing

claims filed in each of the Chapter 11 Cases. KCC will also box and transport all original claims

to the Philadelphia Federal Records Center, 14470 Townsend Road, Philadelphia, Pennsylvania

19154 and docket a completed SF-135 Form indicating the accession and location numbers of the

archived claims.



                                                 34
EAST\179285357.14
             Case 19-12606-KBO        Doc 1527          Filed 03/03/21   Page 35 of 37




H.     All Prior Releases, Stipulations, Settlements, Rulings, Orders and Judgments Should
       Remain Binding and Should Continue to Have Full Force and Effect.

       91.     The dismissal of a chapter 11 case ordinarily vacates all orders previously entered

by the bankruptcy court and restores all parties to the prepetition status quo. See 11 U.S.C. §

349(b). A bankruptcy court may, however, “for cause, order[] other-wise . . . .” Id. Courts in this

jurisdiction have regularly allowed orders, including those approving releases and settlements, to

be given continued effect after a dismissal, notwithstanding section 349 of the Bankruptcy Code.

See, e.g., In re RM Wind-Down Holdco LLC, No. 18-11795 (MWF) (Bankr. D. Del. 11795) [D.I.

721] (giving continued effect to orders entered throughout the pendency of effect to orders entered

throughout the pendency of the chapter 11 cases); In re Old Towing Co., Case No. 17-10249 (LSS)

(Bankr. D. Del. May 30, 2017) [D.I. 381] (giving continued effect to 363 sale order and any

releases, injunctions and successor liability provisions provided for in such sale); In re TAH

Windown, Inc., Case No. 16-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) [D.I. 408] (giving

orders, releases, and injunctions continuing effect); In re City Sports, Inc., Case No. 15-12054

(KG) (Bankr. D. Del. Mar. 4, 2016) [D.I. 647] (giving continued effect to previously entered

orders).

       92.     Given the circumstances and posture of these Chapter 11 Cases, the Debtors submit

that ample cause exists to allow all prior orders, releases, stipulations, settlements, rulings, and

judgments entered by the Court in connection with these Chapter 11 Cases to be given continued

effect, notwithstanding the requested dismissal.

       93.     Notwithstanding the foregoing, and in addition to the relief requested herein to

terminate the Claims and Noticing Services, the Debtors request that the Court terminate each

Professional’s retention, effective as of March 31, 2021, without the need for further action on the

part of this Court, the Debtors, or such Professionals. Furthermore, the Debtors request that the

                                                   35
EAST\179285357.14
             Case 19-12606-KBO         Doc 1527       Filed 03/03/21     Page 36 of 37




Court authorize the termination of all remaining independent contractors of the Debtors as of

March 31, 2021.

                                             NOTICE

       94.     Notice of this Motion will be provided to: (i) the U.S. Trustee; (ii) the United States

Attorney for the District of Delaware; (iii) counsel to the Committee; (iv) the Internal Revenue

Service; (v) the Securities and Exchange Commission; (vi) counsel to Luminus; (vii) Schulte Roth

& Zabel LLP and Landis Rath & Cobb LLP, co-counsel to Blue Torch Finance, LLC; (viii)

Goldberg Kohn Ltd. and Morris, Nichols, Arsht & Tunnell LLP, co-counsel to MidCap Funding

IV Trust; and (ix) any party that has requested notice pursuant to Bankruptcy Rule 2002.

       95.     In addition, the Debtors are serving a separate notice (the “Dismissal Notice”) by

first-class United States Mail to all creditors, as provided in Bankruptcy Rule 2002(a)(4). The

Dismissal Notice includes specific information regarding how to obtain a copy of this Motion free

of charge and the procedures for filing objections to this Motion. The Debtors submit that, under

the circumstances, no other or further notice in connection with this this Motion is required.

                           [Remainer of Page Intentionally Left Blank]




                                                 36
EAST\179285357.14
            Case 19-12606-KBO          Doc 1527      Filed 03/03/21   Page 37 of 37




       WHEREFORE, the Debtors respectfully request that this Court enter the Proposed Order,

attached to this Motion as Exhibit A, granting the relief requested in this Motion, and grant such

other and further relief as this Court deems just and proper.


 Dated: March 3, 2021                   Respectfully submitted,
        Wilmington, Delaware
                                        DLA PIPER LLP (US)

                                        /s/ Stuart M. Brown
                                        Stuart M. Brown (DE 4050)
                                        Matthew S. Sarna (DE 6578)
                                        1201 North Market Street, Suite 2100
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 468-5700
                                        Facsimile: (302) 394-2341
                                        Email: stuart.brown@us.dlapiper.com
                                                matthew.sarna@us.dlapiper.com

                                        -and-

                                        Richard A. Chesley (admitted pro hac vice)
                                        Jamila Justine Willis (admitted pro hac vice)
                                        1251 Avenue of the Americas
                                        New York, New York 10020
                                        Telephone: (212) 335-4500
                                        Facsimile: (212) 335-4501
                                        Email: richard.chesley@us.dlapiper.com
                                               jamila.willis@us.dlapiper.com

                                        Counsel to the Debtors




                                                37
EAST\179285357.14
